        Case 18-15791-elf            Doc 19      Filed 12/16/18 Entered 12/17/18 00:56:03                          Desc Imaged
                                                Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 18-15791-elf
Jamie Reibenbach                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 14, 2018
                                      Form ID: 318                       Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 16, 2018.
db             +Jamie Reibenbach,   2310 Spruce St. Unit B,   Philadelphia, PA 19103-6419
14190479       +Citibank/Best Buy,   Attn: Bankruptcy,   Po Box 790441,    St. Louis, MO 63179-0441
14190480       +Citicards,   Citicorp Credit Services/Attn: Centraliz,    Po Box 790040,
                 Saint Louis, MO 63179-0040
14190482       +Cynthia Ray,   2350 Perot,   Philadelphia, PA 19130-2526
14210598       +McGivney, Kluger & Cook, P.C.,   1650 Arch Street,   Suite 1800,    Philadelphia, PA 19103-2034
14190486       +Trumark Financial Credit Union,   Attn: Bankruptcy,    335 Commerce Dr,
                 Fort Washington, PA 19034-2712
14190487       +Visa Dept Store National Bank/Macy’s,   Po Box 8218,    Mason, OH 45040-8218

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QLEFELDMAN.COM Dec 15 2018 07:53:00      LYNN E. FELDMAN,    Feldman Law Offices PC,
                 221 N. Cedar Crest Blvd.,   Allentown, PA 18104-4603
smg             E-mail/Text: megan.harper@phila.gov Dec 15 2018 03:03:49       City of Philadelphia,
                 City of Philadelphia Law Dept.,    Tax Unit/Bankruptcy Dept,    1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Dec 15 2018 03:03:05
                 Pennsylvania Department of Revenue,    Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Dec 15 2018 03:03:26       U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,   Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
14190475       +EDI: TSYS2.COM Dec 15 2018 07:53:00      Barclays Bank Delaware,    Attn: Correspondence,
                 Po Box 8801,   Wilmington, DE 19899-8801
14190476        EDI: CAPITALONE.COM Dec 15 2018 07:53:00      Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238
14190478       +EDI: CHASE.COM Dec 15 2018 07:53:00      Chase Card Services,    Correspondence Dept,
                 Po Box 15298,   Wilmington, DE 19850-5298
14190477       +EDI: CHASE.COM Dec 15 2018 07:53:00      Chase Card Services,    Po Box 15298,
                 Wilmington, DE 19850-5298
14190481       +EDI: RCSFNBMARIN.COM Dec 15 2018 07:53:00      Credit One Bank,    Po Box 98875,
                 Las Vegas, NV 89193-8875
14190483       +EDI: IRS.COM Dec 15 2018 07:53:00      Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
14190484       +E-mail/Text: bnc@nordstrom.com Dec 15 2018 03:02:30       Nordstrom FSB,   Attn: Bankruptcy,
                 Po Box 6555,   Englewood, CO 80155-6555
14190485        EDI: TDBANKNORTH.COM Dec 15 2018 07:53:00      TD Bank, N.A.,    32 Chestnut Street,
                 Po Box 1377,   Lewiston, ME 04243
14190488       +E-mail/Text: vci.bkcy@vwcredit.com Dec 15 2018 03:03:18       Volkswagen Credit, Inc,
                 Attn: Bankruptcy,   Po Box 3,    Hillboro, OR 97123-0003
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 16, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 13, 2018 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Debtor Jamie Reibenbach brad@sadeklaw.com, bradsadek@gmail.com
              LYNN E. FELDMAN   trustee.feldman@rcn.com, lfeldman@ecf.epiqsystems.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 3
   Case 18-15791-elf                   Doc 19      Filed 12/16/18 Entered 12/17/18 00:56:03                   Desc Imaged
                                                  Certificate of Notice Page 2 of 3
Information to identify the case:
Debtor 1              Jamie Reibenbach                                            Social Security number or ITIN   xxx−xx−0596
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Pennsylvania

Case number: 18−15791−elf



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Jamie Reibenbach

                                                                          By the court: Eric L. Frank
           12/13/18                                                                     United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1
  Case 18-15791-elf         Doc 19    Filed 12/16/18 Entered 12/17/18 00:56:03            Desc Imaged
                                     Certificate of Notice Page 3 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
